Citation Nr: 0001985	
Decision Date: 01/25/00    Archive Date: 02/02/00

DOCKET NO.  98-19 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 until 
August 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of August 1998 of the Louisville, Kentucky Regional 
Office (RO) which denied service connection for peripheral 
neuropathy, to include as a result of exposure to herbicides.

The Board notes the issues of an increased rating for post-
traumatic stress disorder and right knee disability were 
previously on appeal, but that the veteran wrote in March 
1999 that he accepted the decisions which had been rendered 
as to those matters.  Therefore those issues have been 
withdrawn from appellate consideration.


FINDINGS OF FACT

The claim for service connection for peripheral neuropathy, 
to include as a result of exposure to herbicides, is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for peripheral neuropathy, 
to include as a result of exposure to herbicides, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has had numbness and tingling in 
his hands and feet since he left Vietnam which have 
culminated into peripheral neuropathy which now affects his 
walking ability.  It is maintained that this condition came 
about as the result of his exposure to Agent Orange and that 
service connection for such should now be granted by the 
Board.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (1999).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (1999).

There is a statutory presumption that certain diseases are 
the result of exposure to an herbicide in service.  38 
U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307, 3.309(e) 
(1999).  The inclusion of certain diseases, as opposed to 
others, within the list of presumptive disorders reflects a 
determination by the Secretary of Veterans Affairs 
(Secretary), based on sound medical and scientific evidence, 
that there exists a positive association between (A) the 
occurrence of those diseases in humans and (B) the exposure 
of humans to an herbicide agent.  38 U.S.C.A.§ 1116(b)(1); 61 
Fed. Reg. 41,368-41, 371 (1996).  The pertinent regulations 
provide that if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. §§ 3.307(a)(6), 3.307(d) are met, even though there 
is no record of such disease during service: chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e) (1999).  For purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 

§ 3.309(e), Note 2 (1999).  The provisions of 38 C.F.R. 
§ 3.307(a)(6)(ii) specify that acute and subacute peripheral 
neuropathy must become manifest to a degree of 10 percent or 
more within one year after service.

The Board must now consider the threshold issue of whether 
the appellant has presented a well-grounded claim for service 
connection for peripheral neuropathy.  In this regard, he has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994), Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  While the claim need not be 
conclusive, it must be accompanied by supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the appeal must fail.  See Epps v. Gober, 
126 F.3d 1464 (1997); see also Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) 
(en banc).

To establish a well-grounded claim for service connection in 
the instant case, the appellant must satisfy three elements.  
First, there must be a medical diagnosis of a current 
disability.  Second, there must be medical, or in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service.  Third, there must be medical 
evidence of a nexus between the in-service disease or injury 
and the currently claimed disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps v. Gober, supra.  

Factual background

The veteran's service medical records reflect no treatment 
for any neurological impairment of the lower or upper 
extremities.  He was shown to have undergone surgery for a 
right knee disorder during service, but no neurologic 
symptoms were indicated in this regard.  When evaluated in 
August 1968 for separation from service, his neurologic 
status and upper extremities were evaluated as normal.  A 
notation was made with respect to the lower extremities that 
the appellant had full range and function of both knees.  

The post service record reflects that the veteran was 
afforded continuing treatment for right knee disability after 
service as well as additional surgery.  No condition 
consistent with peripheral neuropathy or neurologic deficit 
of the lower or upper extremities was indicated during that 
time frame.  The veteran underwent VA examinations for 
compensation and pension purposes in March 1969 and March 
1974 and complained of chronic right knee symptomatology, but 
no neurologic complaints or dysfunction were recorded.  

The record reflects that the veteran filed a claim for a 
disability not pertinent to this appeal in March 1997 and was 
afforded a VA examination pursuant thereto in May 1997.  At 
that time it was noted that he reported being exposed to 
Agent Orange while in Vietnam between August 1967 and 
September 1968, and spoke of numerous vague neurological 
symptoms including tingling and skin problems.  Subsequently 
received was a medical report dated in October 1996 in which 
W. A. White, M.D. wrote that the veteran had been examined in 
September 1996 for a six month history of some numbness, 
tingling and discomfort in his hands or feet suggestive of 
possible peripheral neuropathy.  It was noted that the 
appellant had a history of fairly heavy exposure to Agent 
Orange and was being referred for evaluation to determine if 
he indeed had a peripheral neuropathy, and to ascertain 
whether it was in some way related to Agent Orange exposure 
as no other causes had been found. 

A VA outpatient clinical record dated in November 1996 noted 
that the appellant related that he had "peripheral 
neuropathy" in both hands and feet.  It was reported that 
neurologic evaluation of the lower extremities was normal.  
Following examination, diagnostic impressions included 
peripheral neuropathy, whereupon electromyogram studies were 
ordered.  In February 1997, the veteran was seen for a 
comprehensive evaluation where it was noted that his chief 
complaints included numbness of both feet and hands and loss 
of sensation in his feet of at least a year's duration, as 
well as occasional tremor, particularly at night, stumbling 
at times and inability to sufficiently lift his feet off the 
ground.  

Upon examination of the extremities, it was noted that both 
upper and lower deep tendon reflexes were well preserved, but 
that ten-point monofilament and vibration senses were much 
impaired.  There were trace pedal pulses.  It was reported 
that the veteran had had nerve conduction studies which 
disclosed normal findings in both upper and lower 
extremities.  Following examinations, the impressions 
included rule out multiple sclerosis, disability seeking 
attitude and purported history of exposure to Agent Orange.  

The veteran was subsequently shown to have undergone 
extensive follow-up in the VA neurology clinic from April 
1997 for continuing symptoms of intermittent tingling 
sensations in the extremities.  He underwent evaluation which 
disclosed no muscle atrophy or weakness.  Muscle tone was 
normal in all four extremities.  The sensory examination 
revealed intact appreciation for pinprick, light touch and 
vibration over all four extremities.  Deep tendon reflexes, 
including ankle jerks, were 2+ and symmetrical.  Upon further 
evaluation in June 1997, it was reported that the veteran had 
no objective neurological findings and that electromyogram 
and nerve conduction studies performed in November 1996 had 
revealed no evidence of peripheral neuropathy.  It was felt 
that the veteran's symptoms were functional in nature, as 
there was no indication of any ongoing neurological illness 
at that time, and no electrophysiological evidence of 
peripheral neuropathy.  It was reported that he was reassured 
in this regard.

The veteran submitted multiple Agent Orange Brief papers 
promulgated by the Department of Veterans Affairs pertaining 
to the development of certain diseases and herbicide 
exposure, including one referring to peripheral neuropathy.

Analysis

Although the veteran claims that he now has peripheral 
neuropathy of both his upper and lower extremities which is 
of service onset, particularly as the result of exposure to 
Agent Orange herbicide during active duty in Vietnam, the 
record contains no competent evidence to support this 
conclusion.  While his private physician, Dr. White, referred 
him for further evaluation in October 1996 for what he felt 
were indications of peripheral neuropathy, the record 
reflects that the appellant subsequently underwent extensive 
evaluation and diagnostic study which revealed no diagnosis 
consistent with that disorder.  Consequently, there is no 
competent medical evidence of a diagnosis of peripheral 
neuropathy, and the appellant himself has not presented any 
evidence to the contrary.  A claim for service-connection 
must be accompanied by evidence which establishes that the 
claimed disability currently exists.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  A well-grounded 
claim requires evidence of a present disability.  Brammer at  
223.  

Although the veteran now claims that he indeed has peripheral 
neuropathy which is of service onset, the Board points out 
that as a lay person who is untrained in the field of 
medicine, he is not competent to provide a medical opinion as 
to this matter.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  Consequently, his own assertions that he has 
peripheral neuropathy that is related to herbicide exposure 
in service do not constitute cognizable evidence upon which 
to reach the merits of this matter. 

The Board must point out in this instance that a well-
grounded claim must be supported by evidence, more than 
merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting that the 
veteran currently has peripheral neuropathy, his claim for 
service connection for such is not well grounded.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Tirpak at 611.  
Accordingly, the appeal is denied.  See Edenfield v. Brown, 8 
Vet.App. 384 (1995).

As the veteran's claim is not well grounded, the VA has no 
further duty to assist him in developing the record to 
support this appeal.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would make the claim well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. Dec. 
16, 1997) (per curiam).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the above cited 
disorder.  Robinette, 8 Vet.App. at 77.


ORDER

As the claim for service connection for peripheral 
neuropathy, to include as a result of exposure to herbicides, 
is not well-grounded, the appeal is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

